       Case 1:21-cv-00092-LAG-TQL Document 7 Filed 09/09/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               ALBANY DIVISION

ADAM PETERSON,                               :
                                             :
       Plaintiff,                            :
                                             :
v.                                           :    CASE NO.: 1:21-CV-92 (LAG) (TQL)
                                             :
CONNIE W. JOHNSON,                           :
                                             :
       Defendant.                            :
                                             :
                                            ORDER
       On May 14, 2021, pro se Plaintiff Adam Peterson, an inmate in Washington State
Prison in Davisboro, Georgia, filed a Complaint under 42 U.S.C. § 1983. (Doc. 1). The
same day, Plaintiff filed a Motion for Leave to Proceed in forma pauperis (IFP). (Doc. 2).
Plaintiff’s Motion to Proceed IFP was granted, and Plaintiff was ordered to pay an initial
partial filing fee of $36.32. (Doc. 5 at 1). Plaintiff was given twenty-one days to pay the
initial partial filing fee and was cautioned that his failure to do so could result in the
dismissal of this action. (Id. at 6).
       More than twenty-one days have passed since the entry of the order to pay the initial
partial filing fee. Plaintiff did not pay the fee or otherwise respond to the Court’s Order.
(See Docket). Accordingly, Plaintiff was ordered to show cause as to why this case should
not be dismissed based on his failure to pay the initial partial filing fee. (Doc. 6). Plaintiff
was given twenty-one days to respond and was cautioned that his failure to do so would
result in the dismissal of this case. (Id. at 1–2).
       More than twenty-one days have now passed since the Show Cause Order was
entered, and Plaintiff has failed to respond to that order. (See Docket). Because Plaintiff
failed to respond to the Court’s orders or otherwise prosecute his case, Plaintiff’s
Complaint is DISMISSED without prejudice. See Fed. R. Civ. P. 41(b); Brown v.
Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (per curiam) (“The court
       Case 1:21-cv-00092-LAG-TQL Document 7 Filed 09/09/21 Page 2 of 2




may dismiss an action sua sponte under Rule 41(b) for failure to prosecute or failure to
obey a court order.” (first citing Fed. R. Civ. P. 41(b); and then citing Lopez v. Aransas
Cnty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978))).

              SO ORDERED, this 9th day of September, 2021.

                                          /s/ Leslie A. Gardner
                                          LESLIE A. GARDNER, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             2
